DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24th, 2022 has been entered.

Response to Arguments
Applicant's arguments filed February 24th, 2022 have been fully considered but they are not fully persuasive. Regarding the applicant’s arguments regarding the rejections under 35 U.S.C. 103 regarding Freeman failing to teach the amendment previously from claim 7, Freeman still teaches a rationale for changing a light source (and wavelength) based upon a hemoglobin index being lower than a predetermined threshold.  The applicant argued that Freeman doesn’t teach of explicitly changing light sources, and therefore, cannot teach the rationale for changing a light source.  Also, the applicant argued the Freeman cannot be modified then.  However, that is not how Freeman is being used.  Freeman is not the reference being modified in the rejection as the primary reference is Ermakov, thus Applicant’s argument concerning MPEP 2143.01 VI is not relevant to the usage of Freeman. Freeman is only being used to teach the rationale for changing the light source to modify Ermakov, Morita, and Erlach.  Freeman’s paragraphs 108 and 109 teach that once the blood flow decreases below a threshold (caused by low hemoglobin which is the same as hemoglobin index being below a threshold), the peak absorption changes and falls out of the previous range.  Thus, a change in light source (and thus wavelength) would be the obvious result to better represent the wavelengths being received. Therefore, this portion of the rejection is being maintained.
Applicant’s arguments regarding the rejection of claim 17 over 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hwang (KR 20080072158 A).  Hwang teaches correcting the wavelength used to determine an antioxidant level based upon a hemoglobin index being greater than a threshold (Description:  “ As described above with reference to FIG. 2, when a certain threshold is set and the hemoglobin concentration calculated by the hemoglobin measuring unit 330 is greater than the threshold, the blood glucose concentration may be smallly corrected in the threshold direction according to the distribution degree”:  concentrations are calculated by wavelengths and therefore wavelengths are corrected.  Additionally, the hemoglobin index is essentially hemoglobin concentration as it’s the base signal and the hemoglobin signal subtracted) better than Kawasaki.  Therefore, the claim and its dependents are still rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ermakov in view of Morita (US 20170340273 A1, cited by applicant), Erlach (US 20030032892 A1), and Freeman (US 20140378779 A1).
	Regarding claim 1, Ermakov teaches an antioxidant sensor (Fig. 1, Paragraph 0040:  “the apparatus of the present invention for measuring carotenoids and like substances in biological tissue using reflection spectroscopy”), comprising: 
a light source configured to emit light having a green wavelength onto an object (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the first wavelength); 
a light source configured to emit light having a red wavelength onto the object (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the second wavelength); 
a light source configured to emit light having a blue wavelength onto the object (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the third wavelength); 
a light receiver configured to receive light reflected or scattered from the object (Fig. 1, Spectograph); and 
a processor (Paragraph 0054:  “a computer 210 for data acquisition, processing, and display”) configured to obtain a hemoglobin index by normalization (Paragraph 0068:  “the characteristic pronounced double-band spectral feature of oxygen-reach blood (HbO) in the reflectivity spectrum in the 540-590 nm range nearly disappears while a weaker, single-band component of oxygen-less blood (Hb) appears in the spectral range around 570 nm after blood flow restriction” and Paragraph 0074:  “After subtraction of the background from the measured spectrum, the absorption spectrum shown in panel (b) is obtained”),  and obtain an antioxidant signal of the object by using absorbance of the blue wavelength (Paragraph 0038:  “identify an optimal blood-depleted tissue condition for the eventual recording of a reflectivity spectrum that is useful for the derivation of the tissue carotenoid levels” and Paragraph 0075:  “the carotenoid absorbance spectrum derived from absorbance spectrum (b) after subtraction of the scattering background in spectral range 380-540 nm”).
Ermakov fails to teach of having and driving a first, second, and third light source explicitly, and the change in light source would be in response to the obtained hemoglobin index being lower than a predetermined threshold value.  Ermakov does disclose that other light sources could be used (Paragraph 0041:  “the light source may comprise other devices for generating spectrally broad light”).
Morita teaches having and driving a first, second, and third light source (Paragraph 0128:  “it is also possible to provide a plurality of light-emitting diodes (LEDs) 31a, 31b, 31c, and 31d that emit light beams in different wavelength bands”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light source of Ermakov to incorporate the multiple light sources of Morita, because it allows explicit separation into specific wavelengths (Paragraphs 0128-0133 of Morita).
Ermakov and Morita fail to teach normalizing absorbance of the green wavelength based on absorbance of the red wavelength.
Erlach teaches normalizing absorbance of the green wavelength based on absorbance of the red wavelength (Paragraph 0046:  “Referring to FIG. 3, microchip 36 is used to process a response from the light sensor 37 from transmission using bright red light emitting diode 33 through hemoglobin, wherein the processing produces a signal, SI, that is transmitted through the animal's or human's skin. Microchip 36 is further used to process a response from the light sensor 39 from transmission using bright green light emitting diode 38 through hemoglobin, wherein the processing produces a signal, S2, that is also transmitted through the animal's or human's skin using receiver/transmitter 27. Subtraction of S2 from S1 using commercially available computer software yields a corrected transmission signal, wherein the corrected transmission signal is proportional to a correct oxygenation level of the hemoglobin flowing through the apparatus 35”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the normalization of Ermakov and Morita to incorporate the specific red/green normalization of Erlach, because the specific green wavelength provides a reference point for calculation since it is insensitive to the hemoglobin oxygen percentage (Paragraphs 0045 of Erlach).
Freeman teaches a system wherein the change in light source would be in response to the obtained hemoglobin index being lower than a predetermined threshold value (Paragraph 0109:  “When the amount of blood circulating in the tissue falls below a threshold level, a loss of the characteristic `W` shape (e.g., in the region of about 525-575 nm) occurs because of a decrease in the amount of hemoglobin present which absorbs light strongly over this region”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reason for the changing light source of Ermakov, Morita, and Erlach to incorporate the hemoglobin threshold characteristic of Freeman, because there is a shift in color of the object, which would require a different wavelength of light (Paragraph 0109 of Freeman).

Regarding claim 2, Ermakov teaches a sensor wherein the antioxidant signal is a signal associated with carotenoid (Paragraph 0040:  “apparatus of the present invention for measuring carotenoids and like substances in biological tissue using reflection spectroscopy”).

Regarding claim 3, Ermakov teaches a sensor wherein the processor is further configured to: obtain a hemoglobin signal of the object by driving the light source; obtain a base signal by driving the second source; and obtain the hemoglobin index by normalizing the hemoglobin signal based on the base signal (Fig. 5 and Paragraph 0066:  “apparent absorbances for unrestricted and restricted blood flow after background subtraction”:  Background is the base signal and one form of normalization is subtraction from the hemoglobin signal (unrestricted and restricted) and Paragraph 0045:  “the normalization of the spectra to a diffusively scattering white reference standard”).
Ermakov fails to explicitly teach a first or second light source.  Ermakov does disclose that other light sources could be used (Paragraph 0041:  “the light source may comprise other devices for generating spectrally broad light”).
Morita teaches a first and second light source (Paragraph 0128:  “it is also possible to provide a plurality of light-emitting diodes (LEDs) 31a, 31b, 31c, and 31d that emit light beams in different wavelength bands”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light source of Ermakov to incorporate the multiple light sources of Morita, because it allows explicit separation into specific wavelengths (Paragraphs 0128-0133 of Morita).

Regarding claim 4, Ermakov teaches a system wherein the processor is further configured to obtain the hemoglobin index by subtracting the base signal from the hemoglobin signal or by dividing the hemoglobin signal by the base signal (Fig. 5 and Paragraph 0066:  “apparent absorbances for unrestricted and restricted blood flow after background subtraction”).

Regarding claim 6, Ermakov teaches a system wherein the obtained hemoglobin index is based on pressure applied to the object (Fig. 5 and Paragraph 0067:  “The restricted blood flow spectrum was measured after applying the pressure cuff for about 2 minutes”).

Regarding claim 8, Ermakov further teaches a system wherein the processor is further configured to preprocess the antioxidant signal (Paragraph 0070:  “As a result of these two events, the tissue site is optimally prepared for the reflectivity-based determination of skin carotenoids, since the spectral contributions from Hb and HbO are drastically reduced in the wavelength range critical for the measurement”) based on a hemoglobin signal obtained by driving the first light source (Paragraph 0068:  “the characteristic pronounced double-band spectral feature of oxygen-reach blood (HbO) in the reflectivity spectrum in the 540-590 nm range nearly disappears while a weaker, single-band component of oxygen-less blood (Hb) appears in the spectral range around 570 nm after blood flow restriction”).

Regarding claim 9, Ermakov further teaches a system wherein the processor is further configured to normalize the antioxidant signal by subtracting the hemoglobin signal from the antioxidant signal (Paragraph 0069:  “In order to derive the carotenoid absorption strength quantitatively from the measured reflectivity spectra, the scattering background in the reflectivity spectrum in the 350-700 nm wavelength range is approximated with a 1/lambda n wavelength dependence (dotted curve in FIG. 5b)” and Paragraph 0074:  “After subtraction of the background from the measured spectrum, the absorption spectrum shown in panel (b) is obtained”) or by dividing the antioxidant signal by the hemoglobin signal.


Regarding claim 12, Ermakov teaches a system wherein the light receiver comprises at least one of a photodetector or a spectrometer (Fig. 1, spectrograph).

Regarding claim 13, Ermakov, Morita, and Erlach teach a system further comprising at least one light source configured to emit light having one or more wavelengths to the object (Ermakov Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”), 
wherein the processor is further configured to obtain the antioxidant signal by driving the third light source (Morita Paragraph 0128:  “it is also possible to provide a plurality of light-emitting diodes LEDs) 31a, 31b, 31c, and 31d that emit light beams in different wavelength bands”:  See argument for claim 1 above about combination with Ermakov), 
obtain at least one preprocessing signal by driving the at least one light source (Paragraph 0068:  “the characteristic pronounced double-band spectral feature of oxygen-reach blood (HbO) in the reflectivity spectrum in the 540-590 nm range nearly disappears while a weaker, single-band component of oxygen-less blood (Hb) appears in the spectral range around 570 nm after blood flow restriction”), and preprocess the antioxidant signal based on the at least one preprocessing signal (Paragraph 0070:  “As a result of these two events, the tissue site is optimally prepared for the reflectivity-based determination of skin carotenoids, since the spectral contributions from Hb and HbO are drastically reduced in the wavelength range critical for the measurement” and Paragraph 0074:  “After subtraction of the background from the measured spectrum, the absorption spectrum shown in panel (b) is obtained”).
Ermakov, Morita, and Erlach fail to explicitly teach a system wherein the change in light source is in response to the obtained hemoglobin index being lower than the predetermined threshold value.
Freeman teaches a system wherein the change in light source would be in response to the obtained hemoglobin index being lower than the predetermined threshold value (Paragraph 0109:  “When the amount of blood circulating in the tissue falls below a threshold level, a loss of the characteristic `W` shape (e.g., in the region of about 525-575 nm) occurs because of a decrease in the amount of hemoglobin present which absorbs light strongly over this region”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reason for the changing light source of Ermakov, Morita, and Erlach to incorporate the hemoglobin threshold characteristic of Freeman, because there is a shift in color of the object, which would require a different wavelength of light (Paragraph 0109 of Freeman). 

Regarding claim 14, Ermakov further teaches a system wherein the one or more wavelengths comprise a green wavelength or a wavelength that is a blue wavelength (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the specific color wavelengths, which blue and green fall within the 350-800 nm range).

Regarding claim 15, Ermakov teaches wherein the processor is further configured to determine an antioxidant level by analyzing the antioxidant signal (Paragraph 0037:  “The shape and strength of these absorptions can be derived from the reflection spectra, their strength can be quantified in optical density units, and therefore this measure can be used as direct indicator for the concentration levels of the carotenoids present in a subject's skin”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ermakov, Morita, Erlach, and Freeman as applied to claim 1 above, and further in view of Hovanes (WO 2005011479 A2).
Regarding claim 11, Ermakov, Morita, Erlach, and Freeman fail to teach a sensor wherein in response to the obtained hemoglobin index being greater than or equal to the predetermined threshold value, the processor is further configured to generate guide information indicating to increase pressure applied to the object, and provide the guide information to a user.
Hovanes teaches a sensor wherein in response to the obtained hemoglobin index being greater than or equal to the predetermined threshold value, the processor is further configured to generate guide information indicating to increase pressure applied to the object, and provide the guide information to a user (Pg. 6:  “The occlusion sensor alternately may detect blood oxygen saturation levels or variations thereof, such that a positive variation or a detected value above a threshold may be used as an indication of blood flow past the tourniquet. In an alternate embodiment, the present invention comprises a method for controlling a surgical tourniquet. The method may include the steps of inflating a pressure cuff to an initial pressure, detecting blood flow past a pressure cuff when blood flows past the pressure cuff, incrementally increasing pressure in the pressure cuff” and Pg. 8: “input/output interface for use with the present invention”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Ermakov, Morita, Erlach, and Freeman to include the increasing pressure cuff of Hovanes, because it allows for the correct levels of blood flow needed (Pg. 6 of Hovanes).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ermakov, Morita, Erlach, and Freeman as applied to claim 1, and further in view of Harper (US 20110193704 A1).
Regarding claim 16, Ermakov, Morita, Erlach, and Freeman fail to teach a sensor wherein in response to the antioxidant level being lower than a predetermined threshold level, the processor is configured to generate recommendation information indicating to increase the antioxidant level and provide the recommendation information to a user.
Harper teaches a sensor wherein in response to the antioxidant level being lower than a predetermined threshold level, the processor is configured to generate recommendation information indicating to increase the antioxidant level and provide the recommendation information to a user (Paragraph 0074:  “For example, if the user performs a blood glucose test and the user's blood glucose level is either lower than 20 mg/dL (or other predetermined threshold) or higher than 500 mg/dL (or other predetermined threshold), a "Low" or a "High" indication is displayed … In such cases, in certain embodiments, an alert screen may be output on the display 210 in which it is recommended that the user contact a healthcare professional or take corrective action, such as carbohydrate ingestion or taking medication, such as insulin”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Ermakov, Morita, Erlach, and Freeman to incorporate the recommendation system of Harper to antioxidant levels, because it allows corrective action to take place (Paragraph 0074 of Harper).

Claims 17, 20, 22-24, 26-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ermakov in view of Erlach, Freeman, and Hwang (KR 20080072158 A).
Regarding claim 17, Ermakov teaches an antioxidant sensor (Fig. 1, Paragraph 0040:  “the apparatus of the present invention for measuring carotenoids and like substances in biological tissue using reflection spectroscopy”), comprising: 
a spectrum obtainer comprising at least one light source and configured to obtain a skin spectrum of an object (Fig. 1, spectrograph); and a processor (Paragraph 0054:  “a computer 210 for data acquisition, processing, and display”) configured to:
extract absorbance of a first wavelength and absorbance of a second wavelength from the skin spectrum (Paragraph 0040:  “that the present invention is not limited to light generated within these wavelengths, since other wavelengths of light could be used if desired, e.g. light from white-light emitting diodes that span the spectral wavelength region past the carotenoid absorption range”); 
obtain a hemoglobin index by normalization (Paragraph 0068:  “the characteristic pronounced double-band spectral feature of oxygen-reach blood (HbO) in the reflectivity spectrum in the 540-590 nm range nearly disappears while a weaker, single-band component of oxygen-less blood (Hb) appears in the spectral range around 570 nm after blood flow restriction” and Paragraph 0075:  “the carotenoid absorbance spectrum derived from absorbance spectrum (b) after subtraction of the scattering background in spectral range 380-540 nm”), extract absorbance of a third wavelength from the skin spectrum, and to determine an antioxidant level of the object based on to the extracted absorbance of the third wavelength (Paragraph 0038:  “identify an optimal blood-depleted tissue condition for the eventual recording of a reflectivity spectrum that is useful for the derivation of the tissue carotenoid levels” and Paragraph 0075:  “the carotenoid absorbance spectrum derived from absorbance spectrum (b) after subtraction of the scattering background in spectral range 380-540 nm”), wherein the first wavelength, the second wavelength, and the third wavelength are different from each other. 
Ermakov fails to teach normalizing absorbance of the green wavelength based on absorbance of the red wavelength.
Erlach teaches normalizing absorbance of the green wavelength based on absorbance of the red wavelength (Paragraph 0046:  “Referring to FIG. 3, microchip 36 is used to process a response from the light sensor 37 from transmission using bright red light emitting diode 33 through hemoglobin, wherein the processing produces a signal, SI, that is transmitted through the animal's or human's skin. Microchip 36 is further used to process a response from the light sensor 39 from transmission using bright green light emitting diode 38 through hemoglobin, wherein the processing produces a signal, S2, that is also transmitted through the animal's or human's skin using receiver/transmitter 27. Subtraction of S2 from S1 using commercially available computer software yields a corrected transmission signal, wherein the corrected transmission signal is proportional to a correct oxygenation level of the hemoglobin flowing through the apparatus 35”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the normalization of Ermakov and Morita to incorporate the specific red/green normalization of Erlach, because the specific green wavelength provides a reference point for calculation since it is insensitive to the hemoglobin oxygen percentage (Paragraphs 0045 of Erlach).
Ermakov and Erlach fail to teach based on the obtained hemoglobin index being lower than a predetermined threshold value, extracting absorbance of a third wavelength from the skin spectrum.
Freeman teaches a system based on the obtained hemoglobin index being lower than a predetermined threshold value, extracting absorbance of a third wavelength from the skin spectrum (Paragraph 0109:  “When the amount of blood circulating in the tissue falls below a threshold level, a loss of the characteristic `W` shape (e.g., in the region of about 525-575 nm) occurs because of a decrease in the amount of hemoglobin present which absorbs light strongly over this region”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reason for the changing light source of Ermakov and Erlach to incorporate the hemoglobin threshold characteristic of Freeman, because there is a shift in color of the object, which would require a different wavelength of light (Paragraph 0109 of Freeman).
Ermakov, Erlach, and Freeman fail to teach wherein, the processor is further configured to, based on the obtained hemoglobin index being greater than or equal to the predetermined threshold value, correct the extracted absorbance of the third wavelength based on the hemoglobin index and determine the antioxidant level of the object based on the corrected absorbance of the third wavelength.
Hwang teaches the processor is further configured to, based on the obtained hemoglobin index being greater than or equal to the predetermined threshold value, correct the extracted absorbance of the third wavelength based on the hemoglobin index and determine the antioxidant level of the object based on the corrected absorbance of the third wavelength (Description:  “ As described above with reference to FIG. 2, when a certain threshold is set and the hemoglobin concentration calculated by the hemoglobin measuring unit 330 is greater than the threshold, the blood glucose concentration may be smally corrected in the threshold direction according to the distribution degree”:  concentrations are calculated by wavelengths and therefore wavelengths are corrected.  Additionally, the hemoglobin index is essentially hemoglobin concentration as it’s the base signal and the hemoglobin signal subtracted).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ermakov, Erlach, and Freeman to incorporate the correction taught by Hwang, because it allows for potential patient’s blood glucose concentration to be corrected by the correct degree (Description of Hwang).

	Regarding claim 20, Ermakov teaches a sensor wherein the spectrum obtainer comprises: a light source configured to emit white light onto the object (Paragraph 0040:  “The apparatus contains a white-light source 100, which in one preferred embodiment is a tungsten-halogen light source”); and 
a spectrometer configured to generate the skin spectrum by separating the light reflected or scattered from the object (Fig. 1, spectrograph).

Regarding claim 22, Ermakov teaches a sensor wherein the processor is further configured to obtain the hemoglobin index by subtracting the absorbance of the second wavelength from the absorbance of the first wavelength (Fig. 5 and Paragraph 0066:  “apparent absorbances for unrestricted and restricted blood flow after background subtraction”), or by dividing the absorbance of the first wavelength by the absorbance of the second wavelength.

Regarding claim 23, Ermakov teaches a sensor wherein: the first wavelength is a green wavelength; and the second wavelength is a red wavelength (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the specific color wavelengths, which both fall within the 350-800 nm range).

Regarding claim 24, Ermakov teaches a sensor wherein the obtained hemoglobin index is based on pressure applied to the object (Fig. 5 and Paragraph 0067:  “The restricted blood flow spectrum was measured after applying the pressure cuff for about 2 minutes”).

Regarding claim 26, Ermakov further teaches wherein the processor is further configured to extract preprocessing absorbance of at least one wavelength from the skin spectrum absorbance (Paragraph 0068:  “the characteristic pronounced double-band spectral feature of oxygen-reach blood (HbO) in the reflectivity spectrum in the 540-590 nm range nearly disappears while a weaker, single-band component of oxygen-less blood (Hb) appears in the spectral range around 570 nm after blood flow restriction”), and preprocess the absorbance of the third wavelength based on the preprocessing (Paragraph 0070:  “As a result of these two events, the tissue site is optimally prepared for the reflectivity-based determination of skin carotenoids, since the spectral contributions from Hb and HbO are drastically reduced in the wavelength range critical for the measurement”).

Regarding claim 27, Ermakov further teaches wherein the third wavelength is a blue wavelength; and the at least one wavelength is the blue wavelength or a green wavelength (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered the specific color wavelengths, which both fall within the 350-800 nm range).

Regarding claim 30, Ermakov, Erlach, and Freeman fail to teach a sensor wherein the processor is further configured to correct the absorbance of the third wavelength by using a correction model which defines a relationship between the hemoglobin index and the absorbance of the third wavelength.
Hwang teaches a sensor wherein the processor is further configured to correct the absorbance of the third wavelength by using a correction model which defines a relationship between the hemoglobin index and the absorbance of the third wavelength (Description:  “Thereafter, the blood glucose concentration of the tissue is measured from the difference between the first photoacoustic signal and the second photoacoustic signal, and the corrected blood glucose concentration is calculated by correcting the measured blood glucose concentration according to the calculated hemoglobin concentration ( Step 570). Here, the blood glucose concentration may be differently corrected according to the hemoglobin concentration. As described above with reference to FIG. 2, when a certain threshold is set and the hemoglobin concentration calculated by the hemoglobin measuring unit 330 is greater than the threshold, the blood glucose concentration may be smallly corrected in the threshold direction according to the distribution degree (FIG. For A and B of 2). The present invention is not limited thereto, and the blood glucose concentration may be greatly corrected in a direction opposite to the threshold value as long as the result after the correction does not show a random characteristic according to the hemoglobin concentration.”:  concentrations are calculated by wavelengths and therefore wavelengths are corrected.  Additionally, the hemoglobin index is essentially hemoglobin concentration as it’s the base signal and the hemoglobin signal subtracted.  Adjusting the degree of correction based on distribution degree is a correction model). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ermakov, Erlach, and Freeman to incorporate the correction taught by Hwang, because it allows for potential patient’s blood glucose concentration to be corrected by the correct degree (Description of Hwang).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ermakov, Erlach, Freeman, and Hwang applied to claim 17 above, and further in view of Morita.
Regarding claim 18, Ermakov teaches a sensor wherein the spectrum obtainer (Fig. 1, spectrograph) comprises: 
a light source configured to emit light having different wavelengths onto the object (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered each wavelength); and
a photodetector configured to receive light reflected or scattered from the object (Fig. 1, spectrograph).
Ermakov, Erlach, Freeman, and Hwang fail to explicitly teach a plurality of light sources being used.    Ermakov does disclose that other light sources could be used (Paragraph 0041:  “the light source may comprise other devices for generating spectrally broad light”).
Morita teaches a plurality of light source (Paragraph 0128:  “it is also possible to provide a plurality of light-emitting diodes (LEDs) 31a, 31b, 31c, and 31d that emit light beams in different wavelength bands”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light source of Ermakov, Erlach, Freeman, and Hwang to incorporate the multiple light sources of Morita, because it allows explicit separation into specific wavelengths (Paragraphs 0128-0133 of Morita).

Regarding claim 19, Ermakov teaches a sensor wherein the spectrum obtainer comprises: a light source configured to emit light having different wavelengths onto the object (Paragraph 0040:  “the light source generates light with significant intensities in the wavelength range 350-800 nm, which extends past the absorption range of carotenoids to the deep blue/near UV range and also to the far red/near IR spectral range”:  A specific subsection/intensity of the wavelength range can be considered each wavelength); and 
a spectrometer configured to generate the skin spectrum by separating the light reflected or scattered from the object (Fig. 1, spectrograph).
Ermakov, Erlach, Freeman, and Hwang fail to explicitly teach a plurality of light sources being used.    Ermakov does disclose that other light sources could be used (Paragraph 0041:  “the light source may comprise other devices for generating spectrally broad light”).
Morita teaches a plurality of light sources (Paragraph 0128:  “it is also possible to provide a plurality of light-emitting diodes (LEDs) 31a, 31b, 31c, and 31d that emit light beams in different wavelength bands”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the light source of Ermakov, Erlach, Freeman, and Hwang to incorporate the multiple light sources of Morita, because it allows explicit separation into specific wavelengths (Paragraphs 0128-0133 of Morita).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ermakov, Erlach, Freeman, and Hwang as applied to claim 17, and further in view of Hovanes.
Regarding claim 28, Ermakov, Erlach, Freeman, and Hwang fails to teach a sensor wherein, the processor is further configured to, in response to the obtained hemoglobin index being greater than or equal to a predetermined threshold value, generate guide information indicating to increase pressure applied to the object, and provide the guide information to a user.  
Hovanes teaches a sensor wherein, the processor is further configured to, in response to the obtained hemoglobin index being greater than or equal to a predetermined threshold value, generate guide information indicating to increase pressure applied to the object, and provide the guide information to a user (Pg. 6:  “The occlusion sensor alternately may detect blood oxygen saturation levels or variations thereof, such that a positive variation or a detected value above a threshold may be used as an indication of blood flow past the tourniquet. In an alternate embodiment, the present invention comprises a method for controlling a surgical tourniquet. The method may include the steps of inflating a pressure cuff to an initial pressure, detecting blood flow past a pressure cuff when blood flows past the pressure cuff, incrementally increasing pressure in the pressure cuff” and Pg. 8: “input/output interface for use with the present invention”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Ermakov, Erlach, Freeman, and Hwang to include the increasing pressure cuff of Hovanes, because it allows for the correct levels of blood flow needed (Pg. 6 of Hovanes).


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ermakov, Erlach, Freeman, and Hwang as applied to claim 17, and further in view of Harper.
Regarding claim 31, Ermakov, Erlach, Freeman, and Hwang fail to teach a sensor wherein in response to the antioxidant level being lower than a predetermined threshold level, the processor is configured to generate recommendation information indicating to increase the antioxidant level and provide the recommendation information to a user.
Harper a sensor wherein in response to the antioxidant level being lower than a predetermined threshold level, the processor is configured to generate recommendation information indicating to increase the antioxidant level and provide the recommendation information to a user (Paragraph 0074:  “For example, if the user performs a blood glucose test and the user's blood glucose level is either lower than 20 mg/dL (or other predetermined threshold) or higher than 500 mg/dL (or other predetermined threshold), a "Low" or a "High" indication is displayed … In such cases, in certain embodiments, an alert screen may be output on the display 210 in which it is recommended that the user contact a healthcare professional or take corrective action, such as carbohydrate ingestion or taking medication, such as insulin”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Ermakov, Erlach, Freeman, and Hwang to incorporate the recommendation system of Harper to antioxidant levels, because it allows corrective action to take place (Paragraph 0074 of Harper).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791